Petition for Writ of Habeas Corpus Denied and Memorandum Opinion filed
April 12, 2016.




                                         In The

                      Fourteenth Court of Appeals

                                   NO. 14-16-00237-CR



              EX PARTE CRAIG DEMETRIUS PORTER, Relator


                            ORIGINAL PROCEEDING
                           WRIT OF HABEAS CORPUS
                                 263rd District Court
                               Harris County, Texas
                           Trial Court Cause No. 1374093

                           MEMORANDUM OPINION

       On March 24, 2016, relator Craig Demetrius Porter filed a petition for writ of
habeas corpus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Jim Wallace, presiding judge of the 263rd District Court of Harris
County, to dismiss the charges against relator because of the trial court’s alleged
denial of his right to a speedy trial.
      Attached to relator’s petition is a “Motion to Dismiss: Speedy Trial” because
of the excessive delay in providing defendant a timely trial. The motion is signed by
relator’s counsel, Jerome Godinich Jr., and is dated December 11, 2015.

      A criminal defendant is not entitled to hybrid representation. Robinson v.
State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d
481, 498 (Tex. Crim. App. 1995). The absence of a right to hybrid representation
means that a relator’s pro se petition should be treated as presenting nothing for this
court’s review. See Gray v. Shipley, 877 S.W.2d 806 (Tex. App.—Houston [1st
Dist.] 1994, orig. proceeding); In re Harrison, 14-15-00370-CV, 2015 WL 5935816,
at *2 (Tex. App.—Houston [14th Dist.] Oct. 13, 2015, orig. proceeding).

      Because relator is represented by counsel, we deny relator’s petition for writ
of habeas corpus.




                                                    PER CURIAM

Panel consists of Justices Christopher, McCally, and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2